internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi - plr-122438-00 date date trust spouse donor charity a charity b d1 d2 d3 x y z w dear this responds to your letter dated date and subsequent correspondence submitted on behalf of trust and donor requesting rulings under sec_170 sec_2522 and sec_664 of the internal_revenue_code on the income and gift_tax consequences of the contribution of a portion of an interest in a_trust trust to a charitable_remainder beneficiary of trust the information submitted states that on d1 spouse created what is plr-122438-00 -2- represented to be a charitable_remainder_unitrust crut as described in sec_664 and d annually trust is to pay to spouse during his life and then to donor if the donor survives for her life a unitrust payment equal to the lesser_of x percent of the net fair_market_value of the assets of trust valued annually unitrust_amount or the net_income of trust during that year in any year that trust has net_income that exceeds the x percent unitrust_amount the excess income will be distributed to the unitrust beneficiary to the extent that the aggregate amounts paid to the beneficiary in prior years is less than the aggregate unitrust amounts prescribed for those years any income that exceeds the payments to the beneficiary will be added to principal upon the death of the survivor of spouse and donor trust will terminate and the principal and income is to be distributed as follows y to charity a z to charity b and z to such one or more organizations described in sec_170 sec_170 sec_2055 and sec_2522 as may be selected spouse died on d2 on d3 charity b asked donor for help with its immediate funding needs to accommodate this request donor proposes to transfer to charity b not in trust an undivided w portion of her unitrust_interest donor will transfer all right title and interest in and to a w fractional share of the unitrust payments from trust this undivided portion consists of a fraction of each and every substantial right owned by donor in the unitrust_interest and will extend over the entire period of time that donor’s interest extends charity a the other fixed charitable_remainder beneficiary of trust will consent to the transfer donor represents that under local law the undivided w portion that donor proposes to transfer to charity b not in trust will merge with w of charity b’s remainder_interest in trust donor and charity b will consent to the termination of w of trust and a w interest in trust assets will be distributed to charity b donor represents that when spouse created trust spouse did not intend to divide the income and remainder interests in order to avoid the rule against contribution of partial_interests under sec_170 in connection with the proposed transaction described above donor requests a ruling that she will be entitled to deductions under sec_170 and sec_2522 for the value of the undivided w interest in the unitrust payment transferred to charity b in addition donor requests a ruling as to the value_of_the_gift under sec_170 and sec_2522 trust requests a ruling that donor’s gift of the undivided w interest in trust will not cause trust to cease to be a crut under sec_664 sec_170 provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer’s entire_interest in property is not allowed as a charitable plr-122438-00 -3- contribution deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170a-7 a i of the income_tax regulations provides that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer’s entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus to avoid sec_170 the deduction will not be allowed sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer’s entire_interest in property sec_1_170a-7 provides that an undivided portion of a taxpayer’s entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the taxpayer in the property and must extend over the entire term of the taxpayer’s interest in the property in revrul_86_60 1986_1_cb_302 the service considered whether donations of an annuity interest in a charitable_remainder_annuity_trust crat to the remainder beneficiary of the crat qualify for charitable_contribution deductions under sec_170 and sec_2522 in situation of the ruling the grantor a created a crat described in sec_664 and retained the annuity interest for life the remainder beneficiary was a charitable_organization described in sec_170 and sec_2522 four years later a transferred the annuity interest in the crat to the remainder beneficiary revrul_86_60 concludes inter alia based partly on sec_1 a i that the gift by a to the charity of a’s annuity interest in the crat qualifies for a charitable_contribution_deduction under sec_170 the present case is analogous to revrul_86_60 here spouse retained a unitrust_interest when he created trust spouse did not divide his interest in the property to avoid the rule against contribution of partial_interests upon spouse’s death donor became entitled during her lifetime to the unitrust_interest although the present case involves a contribution not in trust of an undivided portion of a unitrust_interest instead of all of the unitrust_interest sec_170 and sec_1_170a-7 allow a charitable_contribution_deduction for such a contribution not in trust accordingly based solely on the facts submitted and representations made including the representation that under local law donor’s undivided w portion of her unitrust_interest transferred not in trust to charity b merges with w of charity b’s remainder_interest we conclude that donor’s transfer of an undivided portion of the unitrust_interest will qualify for a charitable_contribution_deduction under sec_170 sec_2522 provides that in computing taxable_gifts for the calendar_year there is allowed a deduction for all gifts to or for_the_use_of federal or other government entities for exclusively public purposes all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations plr-122438-00 -4- sec_25_2522_c_-3 of the gift_tax regulations provides that if after date a taxpayer transfers an interest in property for charitable purposes and either retains or transfers an interest in the same property for private purposes no deduction is allowed under sec_2522 for the value of the interest which is transferred for a charitable purposes unless the interest in property is a deductible_interest described in sec_25_2522_c_-3 sec_25_2522_c_-3 states in part that a deductible_interest is a charitable interest interest in property that is a n undivided portion not in trust of the donor’s entire_interest in the property an undivided portion of the donor’s entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the donor in such property and must extend over the entire term of the donor’s interest in such property and in other_property into which such property is converted for example if the donor gave a life_estate in an office building to his wife for her life and retained a reversionary_interest in the office building the gift by the donor of one-half of that reversionary_interest to charity while his wife is still alive will not be considered the transfer of a deductible_interest because an interest in the same property has already passed from the donor for private purposes the reversionary_interest will not be considered the entire_interest in the property if on the other hand the donor had been given a life_estate in blackacre for the life of his wife and the donor had no other interest in blackacre on or before the time of the gift the gift by the donor of one-half of that life_estate to charity would be considered the transfer of a deductible_interest because the life_estate would be considered the donor’s’s entire_interest in the property the gift would be an undivided portion of such entire_interest in revrul_79_295 1979_2_cb_349 a created an intervivos trust the terms of which provided for the trust income to be paid to b for b’s life and upon b’s death the remainder was to be paid to c the remainder_interest was the only interest that c ever possessed in the trust property c subsequently conveyed one-half of the remainder_interest to a qualified charitable_organization the ruling concludes that the transfer to the charitable_organization by c of an undivided portion of c’s entire_interest that was not made in further trust qualified for a charitable deduction because c’s only interest in the trust property was the remainder_interest given to c by a and c had no other interest in the trust property on or before the time of the gift in situation of revrul_86_60 supra a created a crat retaining the annuity interest for life upon a’s death the annuity interest was to be paid to b and upon the death of the survivor of a and b the remainder would pass to a qualified charitable_organization a and b subsequently assigned their interests to the charitable_remainder beneficiary the ruling concludes inter alia that b’s transfer to the charitable_remainder beneficiary qualifies for the gift_tax_charitable_deduction under sec_2522 plr-122438-00 -5- because following the transfer b did not retain any interest in the trust and at no time had b made a transfer of an interest in the trust for a private purpose in the present case spouse established trust donor’s only interest in trust has been that of a successor beneficiary of the unitrust_interest on spouse’s death donor has never had any other interest in trust and at no time has donor made a transfer of an interest in trust property for a private purpose in addition donor’s proposed transfer is not a transfer in further trust revrul_79_295 supra accordingly donor’s proposed transfer of all right title and interest that she owns in w of the unitrust_interest is a transfer not in trust of an undivided portion of donor’s entire_interest in the property under sec_25 -3 c i therefore based solely on the facts submitted and representations made including the representation that trust qualifies as a crut as described in sec_664 and d we conclude that the present_value of the undivided w interest in the unitrust payment transferred by donor to charity b will qualify for a charitable deduction under sec_2522 for federal gift_tax purposes sec_25_2522_c_-3 provides that the amount of deduction in the case of a contribution of a partial interest in property is the fair_market_value of the partial interest on the date of the gift sec_1_170a-7 provides in part that the amount of the deduction under sec_170 in the case of a charitable_contribution not in trust of a partial interest in property to which sec_1_170a-7 applies is the fair_market_value of the partial interest at the time of the contribution see sec_1_170a-1 sec_1_170a-7 pertains to a gift of an undivided portion of a donor’s entire_interest sec_1 70a-7 c further provides that the fair_market_value of such a partial interest must be determined in accordance with sec_20_2031-7 of the estate_tax regulations the valuation methodology set forth under sec_20_2031-7 is the same methodology described under sec_664 for valuing unitrust interests for income_tax purposes and under sec_2512 for valuing income interests for gift_tax purposes in the present case donor is entitled to receive the lesser_of x percent of the fair_market_value of the trust corpus determined annually or the net_income of trust for that year paid annually donor will transfer an undivided w portion of this interest to charity a thus the income and gift_tax_charitable_deduction allowable is w of the lesser_of the present_value as of the date of transfer of the right of donor to receive annually for life an amount equal to x percent of the net fair_market_value determined annually of the trust corpus determined in accordance with sec_25 c - d v and sec_1_664-4 of the income_tax regulations or the present_value as of the date of the transfer of the right to receive trust income for donor’s life determined in accordance with sec_25_2512-5 sec_1_664-3 provides that the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the plr-122438-00 -6- case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of the payment the regulations thus authorize the current_distribution of unitrust assets to a charitable_organization in this case it is represented that under local law upon donor’s transfer of an undivided w portion of her unitrust payment to charity b charity b’s interest in the unitrust payment and w of its interest in the remainder of the unitrust will merge although a partial_termination of trust will occur trust will continue to be in the form of and will function as a crut within the meaning of sec_664 accordingly based solely on the facts submitted and representations made we conclude that the gift of the unidivided partial interest in the unitrust will not cause trust to cease to be a_trust described in sec_664 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction described above under any other provision of the code in particular we express no opinion as to whether local law requirements for merger will be satisfied we also express no opinion as to whether trust qualifies as a crut a copy of this ruling should be attached to donor’s federal income and gift returns for the tax years affected this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to donor and trust sincerely yours shannon cohen assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
